Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Dcbr Janry. 7 1806 1807

I have impatiently waited for letters, my best friend, having recieved none, since last Thursday I sincerely lament, having mentioned Georges Cough. which though it still continues, will I fervently hope, not be attended with any bad consequences. I take every possible precaution to prevent it, and by Dr. Welsh’s advice, do not suffer him to go out of the House, unless the weather is very mild. he may perhaps lose a little time by it from school, but his Lungs have never been strong, since he had the Whooping-cough, and what he loses in English, he perhaps may gain in French—
I am sorry to inform you that Deacon Storer was yesterday found dead in his bed I never hear’d of it untill just before dinner when Shaw called to let me know it and to bring me the Book which Mr. Duer sent the Funeral is to take place on Friday your Father & Mother are expected in town to attend, which I shall do likewise—
Mr. Osgood as sent an estimate as you requested I know not whether to send it on or send you a copy I believe the latter will be best as I can enclose it in my next if you desire it
EstimateCarpenters bill including painting and Glazing $7000}Masons bill including all other charges6895.13895Messrs Clap & White have intimated to me that they will pay one half of the expence of the partition wall between you & their building which will be about$. 400The materials of the  building of the old building will be worth400800Which deducted from the first Sum leaves13095




N.B. We calculated for Slate Roof Plaistering the two first Stories the biths of the Shop excepted, & the Ceilings of the two upper do—
The expence will be somewhat greater than you expected but the advantage would still be great arising from it should you be able to rent it for what you mention’d to me when the idea first occur’d of building
Adieu my best beloved friend tell Mama how anxious I am to hear from her & the Girls give my love Boyds & Hellens families & believe most sincerely yours—

L. C. Adams
 still at Quincy & well

